DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 (Currently Amended)
Claims 2-4 (Original)
Claim 5 (New)

Allowable Subject Matter
Claims 1-5 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a first direct-current power supply connector that is configured to be connected to a first direct-current power supply unit supplying a first direct-current power;
a second direct-current power supply connector that is configured to be connected to a second direct-current power supply unit supplying a second direct-current power having a higher voltage than a voltage of the first direct-current power supply unit;
a first electrical path that connects the first direct-current power supply connector to the low-voltage load unit and the bidirectional DC/DC converter in parallel; and

when the alternating-current power is supplied from the alternating-current power supply unit, the controller charges the battery with direct-current power converted by the AC/DC converter and boosted by the bidirectional DC/DC converter and supplies, to the low-voltage load unit, the direct-current power converted by the AC/DC converter,
when the first direct-current power is supplied from the first direct-current power supply unit to the first electrical path, the controller charges the battery with direct-current power boosted by the bidirectional DC/DC converter and supplies, to the low-voltage load unit, the first direct-current power from the first direct-current power supply unit without passing through the bidirectional DC/DC converter, 
when the second direct-current power is supplied from the second direct-current power supply unit, the controller charges the battery with the second direct-current power from the second direct-current power supply unit without passing through the bidirectional DC/DC converter and supplies, to the low-voltage load unit, direct-current power of the battery that has been stepped down by the bidirectional DC/DC converter, and 
when no electric power is supplied from the alternating-current power supply unit, the first direct-current power supply unit, and the second direct-current power supply unit, the controller is capable of supplying the direct-current power to the high-voltage load unit from the battery without passing through the bidirectional DC/DC converter ”, in combination with all other elements recited in claim 1.
Claims 2-5 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022